Citation Nr: 1625725	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-28 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for nephrolithiasis. 

2.  Entitlement to a compensable rating for bilateral plantar fasciitis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to December 1999.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas, which granted service connection for nephrolithiasis and assigned a 0 percent rating, effective December 21, 2009; that rating action denied the claim for a compensable rating for bilateral plantar fasciitis.  The Veteran perfected a timely appeal to that decision.  

In June 2015, the Board remanded the case to the RO for further evidentiary development.  By a rating action in February 2016, the Appeals Management Center (AMC) increased the evaluation for nephrolithiasis from 0 percent to 30 percent, effective December 21, 2009.  A Supplemental Statement of the Case (SSOC) was issued in February 2016.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because the Veteran's appeal involves the propriety of the initial rating assigned following the grant of service connection for nephrolithiasis, the Board has characterized the issue in accordance with the holding of Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The Veteran's nephrolithiasis has been manifested by recurrent stone formation with complaints of pain, requiring diet therapy, and/or drug therapy, and/or invasive or non-invasive procedures.  

2.  The service-connected nephrolithiasis has never been manifested by renal dysfunction, constant albuminuria with some edema, a definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  

3.  The Veteran's bilateral plantar fasciitis has not been manifested by moderate symptomatology, to include a weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, Diagnostic Codes 7508-09 (2015).  

2.  The criteria for an initial compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5299-5276 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, VA satisfied its duty to notify by means of letters sent to the Veteran in March 2009 and March 2010.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  

II.  Factual background.

The service treatment records (STRs) reflect that the Veteran was diagnosed with left renal colic in August 1993; she underwent left urethral stone manipulation, and placement of left ureteral catheter.  The records show that the Veteran received subsequent follow up evaluation and found to still have "gravel;" she was treated with pain medication.  A treatment report, dated in September 1993 reflects an assessment of status post lithotripsy, persistent renal colic.  In December 1997, the Veteran was diagnosed with chronic right foot pain.  The Veteran was seen for complaints of right heel and foot pain in September 1999.  

VA treatment records dated from March 2005 to June 2006 show that the Veteran received follow up evaluation and treatment for several medical problems, including plantar fasciitis.  

By a rating action in September 2006, the RO granted service connection for plantar fasciitis, bilateral, evaluated as 0 percent disabling, effective June 15, 2006.  

The Veteran was afforded a VA examination for evaluation of her feet in June 2007.  At that time, the Veteran complained of foot pain which she claimed developed over a period of years.  The Veteran reported that the condition started when she was in Air Force.  She complained of foot pain with prolonged standing or walking; she noted that the pain was relieved by rest.  The Veteran indicated that she had been wearing inserts for approximately 10 years, but she was not taking any medication for her feet.  There was no history of trauma to the feet.  She was able to stand for 15 to 30 minutes, and she was able to walk 1/4 mile.  It was noted that the Veteran used orthotic insert.  She also reported a history of recurrent radicular leg numbness and tingling in her legs and feet.  Examination of the left foot revealed no objective evidence of painful motion and no evidence of swelling.  Plantar fascia was tender to deep palpation.  There was no evidence of instability, no weakness, and no abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no forefoot or midfoot malalignment.  She had mild pronation.  She had mild increased foot discomfort with stressing plantar fascia.  Examination of the right foot revealed no objective evidence of painful motion and no evidence of swelling.  Plantar fascia was tender to deep palpation.  There was no evidence of instability, no weakness, and no abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no forefoot or midfoot malalignment.  She had mild pronation.  She had mild increased foot discomfort with stressing plantar fascia.  The examiner noted that the Veteran had tenderness when plantar fascia was stressed in both feet.  She had normal gait and station.  X-ray study of the feet revealed minimal to mild degenerative joint disease, with no other significant bone or joint abnormalities.  It was noted that the Veteran was working full time performing office work; she had not lost any time from work during the last 12 months.  The diagnoses were bilateral pes planus and bilateral plantar fasciitis, with associated foot pain.  

Of record are VA progress notes dated from March 2007 to November 2008 which show that the Veteran received follow up evaluation for several medical conditions, including bilateral plantar fasciitis.  Report of a CT scan dated in October 2008, noted a finding of bilateral renal stones, one on the right and probably three on the left; no adenopathy or ascites were noted.  A November 2008 treatment note reflects a diagnosis of plantar fasciitis without adequate symptom control; it was noted that the Veteran was referred to orthotics for bilateral arch supports.  

The Veteran was afforded a VA examination for evaluation of bilateral plantar fasciitis in February 2009.  It was noted that the condition has existed since 1997 and was due to continued running on asphalt during service.  The Veteran reported pain in the bottom of the feet which occurs 2 times per day, each time lasting .25 hours.  The Veteran stated that the pain travels to the lower legs and back.  She described the pain as burning and aching, with a severity level of 10.  She noted that the pain is elicited by physical activity and is usually spontaneous; it is relieved by rest and arch supports.  At the time of pain, the Veteran related that she was able to function without medication.  The Veteran indicated that she had weakness and stiffness at rest; she had no pain, swelling or fatigue.  While standing or walking, she reported problems with pain, weakness and fatigue, but she had no stiffness or swelling.  The Veteran noted that the bone condition had never been infected, and she had never been hospitalized nor had any surgery for the condition.  She further noted that treatment for the condition was arch supports.  The Veteran reported that the functional impairment caused by her condition was the inability to bear weight for long periods of time.  

On examination, the Veteran's posture and gait were within normal limits.  Leg length was 96 cm bilaterally.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  It was noted that the Veteran did not require any assistive device for ambulation.  Range of motion in the right and left ankle joints revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees.  The joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use on the left and the right.  Examination of the right foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the right foot revealed no tenderness.  Palpation of the plantar surface of the left foot revealed no tenderness.  Alignment of the Achilles tendon was normal on the right and the left while weight bearing.  Pes planus was not present.  Pes cavus was not present.  No hammertoes were found on the examination of the feet.  Morton's metatarsalgia was not present.  There was no hallux valgus or valgus rigidus present.  The Veteran did not have any limitation with standing and walking.  She required shoe inserts, but she did not require orthopedic shoes, corrective shoes, arch supports, foot supports or build-up of the shoes.  The symptoms and pain were not relieved by the corrective shoe wear.  X-ray study of the feet revealed no fractures or destructive lesions.  The impression was no acute skeletal abnormality of the feet.  The pertinent diagnosis was bilateral plantar fasciitis.  The examiner noted that the examination was unremarkable since the Veteran was wearing her orthotic shoe inserts.  

In a statement in support of claim (VA Form 21-4138), dated in December 2009, the Veteran indicated that she was seeking to establish service connection for kidney stones.  The Veteran related that she was diagnosed with kidney stones while in the military in 1993; she reported undergoing lithotripsy to remove the stones, but she continued to pass debris from the kidneys.  The Veteran indicated that she continued to receive follow up treatment for kidney stones.  The Veteran also claimed that her plantar fasciitis had increased in severity; she stated that she had problems with extreme pain in the soles of her feet.  

The Veteran was afforded a VA examination in April 2010.  At that time, the Veteran indicated that she had pain in the morning when she wakes up; she noted that the pain gets better during the day but gets worse at night.  She did not report taking any medication for her symptoms.  The Veteran noted that she had orthotics which she tries to wear and which help some.  She gets no true flare-ups.  She had no inflammatory joint disease.  She had no incapacitating events.  She had had no injury and no surgery.  Daily activities are affected primarily in limited walking and standing, and she sits frequently when she has to walk any distances.   The Veteran related that the condition was very aggravating for her because she knows that the more she walks the more her symptoms will come back in the evening.  The condition has no effect on her employment.  On examination, it was noted that the feet appeared anatomically normal.  She had a normal arch.  Plantar flexion was to 55 degrees, and dorsiflexion to 15 degrees.  Supination was to 35 degrees and pronation to 20 degrees.  Repeat plantar flexion, dorsiflexion, supination and pronation produced no indication of pain, weakness or fatigue.  The Achilles tendon was vertical and nontender.  She had mild tenderness to the plantar fascial surface of the calcaneus.  She had a little bit more severe tenderness to the plantar fascia at the arch.  She had no tenderness in the plantar fascia insertion of the metatarsal heads.  She ambulated without appearance of discomfort.  She had normal shoe wear.  X-ray study of the feet revealed no fracture or acute abnormality.  The pertinent diagnosis was bilateral plantar fasciitis.  

The Veteran was also afforded a genitourinary examination in April 2010.  The Veteran indicated that she had her first kidney stone in 1993 when she developed severe left-sided flank pain.  She indicated that she was on leave from military service and was unable to pass stone, and was treated at West Houston Medical Center.  She required lithotripsy to pass the stone.  The Veteran indicated that she had no further stones until 2008.  She underwent laser lithotripsy in November 2008.  It was noted that the Veteran was subsequently followed at the urology clinic; and, according to the most recent urology note of August 2009, the Veteran was still passing small stone fragments as revealed on ultrasound.  However, there has been no evidence of hydronephrosis.  The Veteran denied any problems with flank pain, hematuria, nausea or vomiting.  The Veteran denied any history of trauma to the genitourinary system; she also denied a history of neoplasm.  She reported problems with urgency; frequency every 3 hours.  No renal colic in the past 12 months.  No history of renal dysfunction or renal failure was noted.  No history of acute nephritis.  No history of hydronephrosis was reported.  No cardiovascular symptoms were reported.  On examination, the Veteran's blood pressure reading was 118/82.  No abdominal or flank tenderness was noted.  Examination of the bladder was normal.  No peripheral edema was noted.  Dorsalis pedis and posterior tibial pulses were all normal.  The pertinent diagnosis was nephrolithiasis.  The examiner stated that it was at least as likely as not that treatment received in service was related to Veteran's current nephrolithiasis.  He added that it was common for renal stones to recur due to causes such as hypercalciuria.  

Submitted in support of the Veteran's claim were VA treatment records dated from March 2005 to September 2015.  These records show that the Veteran received follow up evaluation for her bilateral plantar fasciitis and nephrolithiasis.  A CT scan of the pelvis in October 2008 revealed bilateral renal stones, one on the right and probably three on the left; no adenopathy or ascites were noted.  An ultrasound, performed in February 2009, revealed left renal hydronephrosis with decreased cortical thickening; the assessment was history of nephrolithiasis.  It was noted that Veteran was doing well, but she still had some residual left hydronephrosis.  In January 2014, the Veteran was diagnosed with bilateral nephrolithiasis, impacted left ureteral stone.  She underwent cystoscopy, bilateral ureteroscopy, laser lithotripsy, bilateral ureteral stent placement, and removal of left percutaneous nephrostomy.  On January 21, 2014, it was noted that the Veteran had done well since her discharge from the hospital; she denied any fevers or chills.  An October 2014 urology note indicates that the Veteran was being seen for follow up KUB; it was noted that there was minimal residual stone on KUB.  The Veteran was drinking 2 liters of water a day and had been taking Potassium citrate.  She denied any abdominal pains, nausea, hematuria, dysuria or fevers.  

A November 20145 DBQ examination report noted that the Veteran developed her first kidney stone while on leave from the military.  It was reported that she had multiple lithotripsies and stents in 2010 and 2014, with removal of stones.  She was also found to have hyperparathyroidism in 2010.  It was noted that the Veteran was currently taking Potassium Citrate for her kidney stones.  The Veteran's last kidney stone was in January 2014, and she has done okay.  It was noted that prior studies have shown some hydronephrosis, which is expected from kidney stones which is a chronic condition.  On examination, the Veteran's blood pressure reading was 122/72.  No renal dysfunction was noted.  No history of recurrent symptomatic urinary tract or kidney infections was noted.  No history of neoplasm.  Laboratory study revealed normal BUN and normal creatinine.  The examiner stated that the kidney stones have been recurrent issues, but they do not interfere with work unless the Veteran has an attack.  He noted that these are quite painful and the Veteran would miss work.  

The Veteran was also afforded an examination of the feet.  The Veteran reported that she developed this condition during service in the early 1990's as a result of repeatedly jumping off of tall structures as part of physical training.  She noted that the condition has persisted over time.  The Veteran indicated that she has used arch supports.  She reported experiencing occasional aching early in the day.  She has also had physical therapy.  She reported having pain upon waking up in the morning, standing on hard surfaces, and prolonged standing.  The Veteran also reported pain on use of both feet.  No swelling or tenderness was noted.  It was noted that the Veteran did not have characteristic calluses.  She reported using arch supports for relief of symptoms.  The Veteran did not have decreased longitudinal arch with weight bearing.  There was no objective evidence of marked deformity of the feet and no marked pronation of the feet.  The veteran did not have "inward" bowing of the Achilles' tendon, marked inward displacement or severe spasm of the Achilles' tendon on manipulation of the feet.  There was no indication that the Veteran had either Morton's neuroma or metatarsalgia.  No symptoms of hallux valgus were noted.  No pes cavus was noted.  No malunion or nonunion of tarsal or metatarsal bones were noted.  No additional foot injuries were noted.  On examination, it was noted that the Veteran had pain in both feet; she had pain on weight-bearing.  She also had pain if she stands on hard surface in both feet along the arches.  It was noted that standing on hard surface would cause the Veteran to experience functional loss due to pain.  The examiner noted that the Veteran has had persistent plantar fasciitis since military service, and must avoid prolonged standing.  

In an addendum dated in February 2016, the VA examiner who conducted the November 2015 examination stated that the examination represents symptoms for plantar fasciitis.  

VA treatment records dated from November 2015 to February 2016 do not reflect any complaints of or treatment for the feet.  



III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. Because the Veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of his cervical spine disorder is to be considered during the entire period from the initial assignment of the rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  


A.  Nephrolithiasis.

The Veteran's service-connected nephrolithiasis is rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2015).  Under Diagnostic Code 7508, nephrolithiasis - which is the Veteran's primary renal diagnosis -- is to be rated as hydronephrosis (Diagnostic Code 7509), except for recurrent stone formation requiring one or more of the following: diet therapy; drug therapy; or, invasive or non-invasive procedures more than two times/year, in which case a 30 percent evaluation is assignable.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2015).  

Under Diagnostic Code 7509 (Hydronephrosis), when there is only an occasional attack of colic, and there is no infection and no need for catheter drainage, a 10 percent rating is warranted.  When there are frequent attacks of colic, requiring catheter drainage, a 20 percent rating is warranted.  A 30 percent evaluation is assignable for hydronephrosis with frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  If the disability is severe, it is to be rated as renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7509 (2015).  Thus, for a disability evaluation in excess of 30 percent to be assignable, renal dysfunction must be demonstrated.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion is assigned an 80 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent rating.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent rating.  See 38 C.F.R. § 4.115a (2015).  

Under Diagnostic Code 7101, which governs ratings of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent evaluation is assignable for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assignable for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assignable for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assignable for diastolic pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  

The Board notes that the 30 percent rating is the maximum allowable schedular rating for nephrolithiasis unless hydronephrosis is severe, in which case the disability would be rated based on renal dysfunction.  In the instant case, renal dysfunction is not shown.  Moreover, even if the Veteran's service-connected nephrolithiasis were rated based on renal dysfunction, a rating in excess of 30 percent would only be assignable if the medical evidence revealed constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  This has never been shown.  Significantly, on examination in April 2010, no history of renal dysfunction or renal failure was noted.  No history of acute nephritis.  No history of hydronephrosis was reported.  No cardiovascular symptoms were reported.  At that time, the Veteran's blood pressure reading was 118/82.  More recently in November 2015, it was noted that the Veteran was currently taking Potassium citrate for her kidney stones; her last kidney stone was in January 2014, and she has done okay.  The Veteran's blood pressure reading was 122/72.  No renal dysfunction was noted.  No history of recurrent symptomatic urinary tract or kidney infections was noted.  No history of neoplasm.  Laboratory study revealed normal BUN and normal creatinine.  

In light of the above clinical findings, the Board finds that, while the Veteran clearly has recurrent kidney stones, renal dysfunction has never been an issue.  And, the Veteran has not been diagnosed with or determined to suffer from significant hypertension.  As such, a schedular rating in excess of 30 percent is not warranted in this case.  

B.  Bilateral plantar fasciitis.

The Veteran is in receipt of a noncompensable rating for service-connected bilateral plantar fasciitis for the entire initial rating period under the provisions of 38 C.F.R. § 4.71a, DC 5299-5276. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015).  Diagnostic Code 5299 is used to identify musculoskeletal system disabilities that are not specifically listed in the Rating Schedule, but are rated by analogy to similar disabilities under the Rating Schedule. See 38 C.F.R. §§ 4.20, 4.27. Here, the Veteran's plantar fasciitis has been rated under DC 5276. 

Code 5276 provides that a 0 percent rating is assignable when symptoms are mild and relieved by built-up shoe or arch support.  A 10 percent rating is assignable for moderate impairment with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  A 30 percent rating is assignable for severe bilateral impairment manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 38 C.F.R. § 4.71a, Code 5276.  

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  

Under 38 C.F.R. § 4.40 , disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

The provisions of 38 C.F.R. §§ 4.45  and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.59, specifically relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

After careful review of the record, the Board finds that the evidence of record does not support a compensable rating for the Veteran's bilateral plantar fasciitis under Diagnostic Code 5276 at any time during the course of the appeal.  Significantly, the VA progress notes and VA examinations in April 2010 and November 2015 are void of any clinical evidence of a weight-bearing line over or medial to the great toe, or any gross deformity or inward bowing of the Achilles tendon.  On physical examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  On examination in April 2010, repeat plantar flexion, dorsiflexion, supination and pronation produced no indication of pain, weakness or fatigue.  The Achilles tendon was vertical and nontender.  While the Veteran had some tenderness, it was noted that she ambulated without appearance of discomfort.  She had normal shoe wear.  More recently, in November 2015, while the Veteran had pain on examination, no swelling or tenderness was noted.  There was no objective evidence of marked deformity of the feet and no marked pronation of the feet.  The Veteran did not have "inward" bowing of the Achilles' tendon, marked inward displacement or severe spasm of the Achilles' tendon on manipulation of the feet.  In sum, this evidence indicates either asymptomatic plantar fasciitis or mild symptoms at most.  

Therefore, the Board finds that the criteria for a compensable rating for bilateral plantar fasciitis are not met.  The Board finds that the disability is not shown to be moderate in degree under Diagnostic Code 5276.  Furthermore, the evidence does not show a weight-bearing line over or medial to the great toe or inward bowing of the Achilles tendon.  While the Veteran has complained of pain on use of the feet, that showing does not raise the level of the disability to moderate in the absence of evidence showing that the other criteria for a 10 percent rating are met.  

The Board notes that ratings under DC 5284 are warranted for "other" foot injuries.  However, the Court of Appeals for Veterans Claims has held that DC 5284 is only for application where the foot disabilities are due to injury and not specifically listed elsewhere in the rating schedule.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  In this case, as plantar fasciitis is specifically covered by DC 5276, the Board finds that DC 5284 is not for application.

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) do not apply, as on VA examinations in April 2010 and November 2015 the Veteran was not found to have any of these disabilities.  There was no indication that the Veteran had either Morton's neuroma or metatarsalgia.  No symptoms of hallux valgus were noted.  No pes cavus was noted.  No malunion or nonunion of tarsal or metatarsal bones were noted.  No additional foot injuries were noted.  

The Board acknowledges that the Veteran is competent to describe her observations of the disability, including the subjective symptoms she experiences, such as foot pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, even considering her subjective complaints of foot pain, the evidence does not warrant a compensable rating.  That is, the Board has also considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, Diagnostic Code 5276 does not evaluate the Veteran's foot disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Additionally, the rating criteria under Diagnostic Code 5276 specifically contemplate pain on manipulation and use.  

Consequently, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's bilateral plantar fasciitis.  Thus, the benefit of the doubt rule does not apply and the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration.

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

In this case, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected kidney stones disability is manifested by complaints of pain and recurrent kidney stones that require medical intervention.  These symptoms are expressly contemplated by the schedular rating criteria.  The Veteran's service-connected bilateral plantar fasciitis is manifested by pain on manipulation and use of her feet.  This symptom is expressly contemplated by the schedular rating criteria.  Thus, the assigned schedular evaluation for each service-connected disability is adequate, and referral is not required.  Id.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


Total Disability Rating Due To Individual Unemployability (TDIU).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  In this case, the record reflects that the Veteran is currently employed and there is no indication that her service-connected disabilities render her unable to obtain and maintain substantially gainful employment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.  


ORDER


A rating in excess of 30 percent for nephrolithiasis, on a schedular basis, is denied.  

An initial compensable disability rating for bilateral plantar fasciitis is denied.   





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


